DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


The abstract of the disclosure is objected to because it includes the implied phrase “The present disclosure relates to” and because it includes the legal phraseology “comprising”. Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitation(s) is/are: an opening degree adjusting device in claims 2 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 13-15 are objected to because of the following informalities:
Claim 13, at line 6, recites “a selected operation mode” but should be amended to instead read --the selected operation mode--.
Claims 14-15 are objected to due to dependence from claim 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, lines 4-6 of the claim recite “the plurality of ejectors formed so that a maximum flow rate of refrigerant that passes through is different from one another”. This limitation is indefinite as it is unclear what the maximum flow rate is passing through and it is unclear what is meant by “one another”. For examination purposes it is presumed that the claim is intended to recite that each of the plurality of ejectors provides a different maximum flow rate from each of the other ejectors of the plurality of ejectors.
	Additionally, lines 6-8 recite “each of the plurality of ejectors formed to control a flow rate of a refrigerant passing through each of the plurality of ejectors”. This limitation is indefinite as it is unclear how a single ejector can be configured to be operable to control the flow through each of the other ejectors, as it appears to be required by the claim. For examination purposes the claim is presumed to mean that the flow through each of the ejectors can be controlled.  
	Regarding claims 2-3 and 5-9, the claims are rejected due to dependence from claim 1.
	Further regarding claim 3, the claim recites “one driving part” for a plurality of needles. However, the limitation is indefinite as it is unclear whether each needle has its own “one driving part” OR there is a single driving part that is capable of operating all of the needles. For examination purposes it is presumed that the claim is intended to recite a single driving part which operates all of the plurality of needles (as it appears to be shown in regards to driving part 60 of the instant application.)
	Regarding claim 15, the claim is indefinite as it is not clearly worded in a manner so as to be able to be understood. For examination purposes, the claim is presumed to mean that the ejectors are controlled via valves at a main inlet and a sub inlet of each ejector such that refrigerant flows through only one ejector according to a selected operation mode.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiwada (JP 2010-151424, see attached English translation).
	As to claim 1, Hiwada discloses an air conditioning device provided with a refrigerant circuit including a compressor 12, a condenser 11, and an evaporator 15, the air conditioning device comprising:
	a plurality of ejectors 3A-C formed so that a maximum flow rate of valve 3A is adjustable (page 2, paragraph 5) and a maximum flow rate of ejector 3B is different from the maximum flow rate of ejector 3C (see the last two lines of page 3), and therefore each valve is formed to have a different maximum flow rate; and
	a controller 19 configured to control the plurality of ejectors 3B-C,
	wherein the plurality of ejectors 3B-C includes a first ejector 3B and a second ejector 3C, wherein a maximum flow rate of the second ejector 3C is greater than a maximum flow rate of the first ejector 3B (page 10, lines 28-32),
	wherein when a cooling load of the air conditioning device is smaller than a cooling load corresponding to the maximum refrigerant flow rate of the first ejector 3B, the controller controls a refrigerant to flow through the first ejector 3B and not to flow through the second ejector 3C (page 10, line 50 - page 11, line 2); and
	wherein when the cooling load of the air conditioning device is greater than the cooling load corresponding to the maximum refrigerant flow rate of the first ejector 3B, the controller controls a refrigerant to flow through the second ejector 3C and blocks flow through the first ejector 3B (page 11, lines 1-16).
	As to claim 2, Hiwada discloses ejector 3A comprising an ejector body 31, a nozzle 36 disposed inside body 31, and an opening degree adjusting device 4 disposed in the nozzle 36 and formed to adjust an opening degree of the nozzle 36.
	As to claim 6, Hiwada discloses:
	the nozzle forming a refrigerant passage along a longitudinal direction of the ejector body 31 (Fig. 3), wherein the refrigerant passage comprises:
	a nozzle inlet portion having a cylindrical shape (at the far left of the nozzle 36 as shown in Fig. 3);
	a shrinkage portion 37 having a truncated conical shape and converging in a moving direction of the refrigerant from the nozzle inlet portion;
	a nozzle neck 38 connected to the shrinkage portion 37 and having a minimum inner diameter along the refrigerant passage formed inside the nozzle 36; and
	a nozzle diffuser portion 39 having a truncated conical shape and diverging from the nozzle neck 38.
	As to claim 7, Hiwada discloses the shrinkage angle of the shrinkage portion 37 being larger than a diffusion angle of the diffuser portion 38 (see Fig. 3).
	As to claim 8, Hiwada discloses an inner diameter of the nozzle inlet portion being larger than an inner diameter of an outlet end of the diffuser portion 39 (see Fig. 3, due to the conical shape of the portions there necessarily exists an inner diameter of the nozzle inlet portion which is larger than an inner diameter of an outlet end of the diffuser portion 39).
	As to claim 9, Hiwada discloses the length of the diffuser portion 39 being 10 to 50 the inner diameter of the nozzle neck 38 (Fig. 3).	
	As to claims 13-14, if a prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the method as claimed would necessarily result from the normal operation of the apparatus of Hiwada.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hiwada as applied in the rejections above.
	As to claim 3, Hiwada does not explicitly teach a plurality of needle valves. However, It is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Since applicant has not disclosed that utilizing multiple needle valves results in anything more than predictable results (i.e. providing for various ejector operation modes within the system), the mere duplication of the needle valve in the system is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hiwada to include a plurality of needle valves, in order to predictably provide increased versatility as a result of additional available ejector modes.
	Hiwada, as modified, does not explicitly teach that the needles of each valve are operated by one driving part. However, absent any disclosure of criticality or unexpected result provided by the claimed feature, such is considered to be functionally equivalent as it arrives at the same operation as that of Hiwada in a manner involving predictable results to one of ordinary skill in the art. Because these configurations were art-recognized equivalents at the time of the invention in those applications where it is immaterial whether or not a single driving part is used for multiple needle valves, one of ordinary skill would have found it obvious to utilize the claimed configuration in order to provide reliable control of the system.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiwada as applied in the rejections above, and further in view of Awa (US 2015/0300706).
	As to claim 5, Hiwada teaches the ejector body 31 including a main inlet 10D and the nozzle 36 including a sub-inlet 35, but does not explicitly teach a main valve and sub valve as claimed. However, Awa teaches that it is known to use:
	a main valve 14a disposed between a condenser 12 and a main inlet of an ejector 15 and configured to allow the refrigerant to enter the main inlet or to block the refrigerant from entering the main inlet; and
	a sub valve 18a disposed between an evaporator 17 and a sub-inlet of the ejector 15 and configured to allow refrigerant to enter the sub-inlet or block the refrigerant from entering the sub inlet (Fig. 1).
	Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Hiwada to include a main valve and sub valve as claimed and taught by Awa because it would provide increased versatility in the refrigerant flow control capabilities of the system.	
	As to claim 15, if a prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the method as claimed would necessarily result from the normal operation of the modified apparatus of Hiwada.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 10/1/2021, with respect to the claim objections and rejections under 35 U.S.C. 112 as set forth previously have been fully considered and are persuasive. Said objections/rejections have been withdrawn. 
Applicant's arguments, see pages 7-10, filed with respect to the claim rejections under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive. 
	The applicant argues that the Hiwada reference does not teach or suggest operating by allowing flow through a first ejector and blocking flow through a second ejector, and also operating by allowing flow through the second ejector and blocking flow through the first ejector in the manner as required by the claims. Specifically, it is argued that Hiwada does not meet the claim limitations because while flow is allowed through ejector 3A at a time when flow is blocked through ejector 3B, there is not a configuration wherein ejector 3B is opened while flow is blocked through ejector 3A. However, as discussed in the new grounds of rejection above, Hiwada teaches that the ejectors 3B and 3C can be operated in the manner as claimed. Therefore it is maintained that the claims are not allowable in view of the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763